

117 HR 616 IH: Emergency Water is a Human Right Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 616IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Tlaib (for herself, Ms. Barragán, Ms. Bass, Mr. Blumenauer, Ms. Bonamici, Mr. Bowman, Ms. Bush, Mrs. Bustos, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cohen, Mrs. Watson Coleman, Mr. Connolly, Mr. Deutch, Mrs. Dingell, Mr. Michael F. Doyle of Pennsylvania, Ms. Escobar, Mr. Espaillat, Mr. García of Illinois, Mr. Hastings, Mrs. Hayes, Ms. Jackson Lee, Ms. Jayapal, Ms. Kaptur, Mr. Khanna, Mr. Larson of Connecticut, Ms. Lee of California, Mr. Levin of Michigan, Mr. Lowenthal, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Mr. McNerney, Ms. Newman, Ms. Norton, Ms. Ocasio-Cortez, Ms. Pingree, Mr. Pocan, Ms. Pressley, Mr. Ryan, Ms. Sánchez, Ms. Schakowsky, Ms. Speier, Ms. Stevens, Mr. Suozzi, Mrs. Trahan, Ms. Velázquez, Ms. Wasserman Schultz, Mr. Thompson of Mississippi, Ms. Moore of Wisconsin, Mr. Sires, Mr. Horsford, Ms. Scanlon, Mr. Jones, Mr. Gomez, Mr. McGovern, Mrs. Axne, Mr. Sarbanes, Ms. Kelly of Illinois, Mr. Cárdenas, Mr. Soto, Ms. Kuster, Ms. Meng, Ms. Brownley, Mr. Welch, Mr. Grijalva, Mr. Green of Texas, Ms. Matsui, Mrs. Lawrence, Ms. Craig, Ms. Castor of Florida, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit water shutoffs during the COVID–19 emergency period, provide drinking and waste water assistance to households, and for other purposes.1.Short titleThis Act may be cited as the Emergency Water is a Human Right Act. 2.Home energy and water service continuityAny entity receiving financial assistance pursuant to this Act shall, to the maximum extent practicable, establish or maintain in effect policies to ensure that no home energy service or public water system service to an individual or household, which is provided or regulated by such entity, is or remains disconnected or interrupted during the emergency period described in section 1135(g)(1)(B) of the Social Security Act. For purposes of this Act, the term home energy service means a service to provide home energy, as such term is defined in section 2603 of the Low-Income Home Energy Assistance Act of 1981, and electric service, as that term is used in the Public Utility Regulatory Policies Act of 1978, and the term public water system has the meaning given that term in section 1401 of the Safe Drinking Water Act. Nothing in this Act shall be construed to require forgiveness of outstanding debt owed to an entity or to absolve an individual of any obligation to an entity for service.3.Low-income household drinking water and wastewater assistance(a)Authorization of appropriationsThere is authorized to be appropriated $1,500,000,000 to the Secretary to carry out this section. Such sums shall remain available until expended.(b)Low-Income household drinking water and wastewater assistanceThe Secretary shall make grants to States and Indian Tribes to assist low-income households, particularly those with the lowest incomes, that pay a high proportion of household income for drinking water and wastewater services.(c)Use of LIHEAP resourcesIn carrying out this section, the Secretary, States, and Indian Tribes, as applicable, shall use the existing processes, procedures, policies, and systems in place to carry out the Low-Income Home Energy Assistance Act of 1981, as the Secretary determines appropriate, including by using the application and approval process under such Act to the maximum extent practicable.(d)Allotment(1)FactorsThe Secretary shall allot amounts appropriated pursuant to this section to a State or Indian Tribe taking into account—(A)the percentage of households in the State, or under the jurisdiction of the Indian Tribe, that are low-income, as determined by the Secretary;(B)the average State or Tribal drinking water and wastewater service rates; and(C)the extent to which the State or Indian Tribe has been impacted by the public health emergency. (2)Notification to CongressNot later than 15 days after determining an amount to allot to each State or Indian Tribe pursuant to paragraph (1), and prior to making grants under this section, the Secretary shall notify Congress of such allotment amounts.(e)Determination of low-Income households(1)Minimum definition of low-incomeIn determining whether a household is considered low-income for the purposes of this section, a State or Indian Tribe shall—(A)ensure that, at a minimum, all households within 150 percent of the Federal poverty line are included as low-income households; and(B)consider households that have not previously received assistance under the Low-Income Home Energy Assistance Act of 1981 in the same manner as households that have previously received such assistance.(2)Household documentation requirementsStates and Indian Tribes shall—(A)to the maximum extent practicable, seek to limit the income history documentation requirements for determining whether a household is considered low-income for the purposes of this section; and(B)for the purposes of income eligibility, accept proof of job loss or severe income loss dated after February 29, 2020, such as a layoff or furlough notice or verification of application of unemployment benefits, as sufficient to demonstrate lack of income for an individual or household.(f)ApplicationsEach State or Indian Tribe desiring to receive a grant under this section shall submit an application to the Secretary, in such form as the Secretary shall require.(g)State agreements with drinking water and wastewater providersTo the maximum extent practicable, a State that receives a grant under this section shall enter into agreements with public water systems, municipalities, nonprofit organizations associated with providing drinking water and wastewater services to rural and small communities, and Indian Tribes, to assist in identifying low-income households and to carry out this section.(h)Administrative costsA State or Indian Tribe that receives a grant under this section may use up to 15 percent of the granted amounts for administrative costs.(i)Federal agency coordinationIn carrying out this section, the Secretary shall coordinate with the Administrator of the Environmental Protection Agency and consult with other Federal agencies with authority over the provision of drinking water and wastewater services.(j)AuditsThe Secretary shall require each State and Indian Tribe receiving a grant under this section to undertake periodic audits and evaluations of expenditures made by such State or Indian Tribe pursuant to this section.(k)Reports to CongressThe Secretary shall submit to Congress a report on the results of activities carried out pursuant to this section—(1)not later than 1 year after the date of enactment of this section; and(2)upon disbursement of all funds appropriated pursuant to this section.(l)DefinitionsIn this section:(1)Indian TribeThe term Indian Tribe means any Indian Tribe, band, group, or community recognized by the Secretary of the Interior and exercising governmental authority over a Federal Indian reservation.(2)MunicipalityThe term municipality has the meaning given such term in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).(3)Public health emergencyThe term public health emergency means the public health emergency described in section 1135(g)(1)(B) of the Social Security Act.(4)SecretaryThe term Secretary means the Secretary of Health and Human Services. (5)StateThe term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.